 

Exhibit 10.142

 

Dollar Thrifty Automotive Group, Inc.

2006 Incentive Compensation Plan Award

As Amended February 1, 2007

 

Value-sharing concept was approved for the 2006 Incentive Compensation Plan with
an amendment to adjust the pretax profit margin for the impact of SFAS No. 133.
This provided for a fixed percentage of profit, the incentive pool (12.75% of
pretax profit), to be shared if results equal or exceed a threshold level of
performance (5% of pretax margin). The incentive pool created by the sharing
percentage is allocated to participants based on individual target award levels.

 

Incentive Pool & Sharing Rate

 

 

Executive

 

3.50%

Middle Management

 

1.50%

Field

 

3.50%

Profit Sharing

 

4.25%

Incentive Pool

 

12.75%

 

 

2006 Results

 

Pre-tax profit

 

$ 97,784,000

Pre-tax profit margin

 

5.9%

Incentive pool (12.75%)

 

$ 12,467,460

 

 

Allocation of Incentive Pool

 

 

Executive

 

3.50%

 

3,422,440

Middle Management

 

1.50%

 

1,466,760

Field

 

3.50%

 

3,422,440

Profit Sharing

 

4.25%

 

4,155,820

Incentive Pool

 

12.75%

 

$ 12,467,460

 

 

 

 

 

 